Title: Robert Patterson to Thomas Jefferson, 6 March 1819
From: Patterson, Robert
To: Jefferson, Thomas


          
            Sir
            Philadelphia March 6, ’19
          
          You are most respectfully requested to accept the accompanying ‘Treatise of practical Arithmetic.’—It is a trifle which can lay no claim to your personal perusal; but if it should be thought worthy of being placed in the hands of any of your grandchildren, the author will be highly gratified.
          
            I am, Sir, with sincere respect & esteem, your most obedt servt—
            Rt Patterson
          
        